Citation Nr: 1528350	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On March 5, 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

The instant matter was previously before the Board in May 2012, at which time it was remanded for further development.  Also remanded by the Board in May 2012 were the issues of entitlement to service connection for a left wrist disability, sleep apnea, hydrocele, and varicocele.  In a March 2013 rating decision, the Appeals management Center (AMC) granted service connection for a left wrist disability, sleep apnea, hydrocele, and varicocele, to include the assignment of disability ratings and effective dates.  The Veteran was notified of the decision and of his appellate rights in a letter from the AMC dated that same month.  To date, it does not appear as though the Veteran has disagreed with any aspect of that decision.  Those matters have accordingly been resolved.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). 


REMAND

As noted above, the issue of entitlement to service connection for IBS was previously remanded for further development.  In its May 2012 action, the Board, among other things, directed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine whether the Veteran suffers from IBS and, if so, whether that IBS was at least as likely as not related to service.  The Veteran underwent such an examination in October 2012, the report of which indicates a diagnosis of IBS.  Unfortunately, the claims folder was not made available to the examiner.  In January 2013, however, the VA clinician who had examined the Veteran in October 2012 reviewed the claims folder and opined that is was less likely than not that the Veteran's IBS was attributable to military service.  As rationale for her opinion, the clinician stated that although the Veteran's IBS reportedly began in service in 2005, his available treatment record dated back only to 2009 and none of those records mentioned IBS.  The examiner acknowledged that many of the Veteran's service treatment records (STRs) had been lost, but stated that if records were recovered she would reevaluate the Veteran's claim.

Notably, on remand, the AOJ did receive and associate with the claims folder treatment records from the Naval Medical Center in San Diego, California (commonly referred to as the Balboa Hospital), which records are dated from September 2005 to September 2006.  Although it appears that these records were received by the AMC in May 2012, it is unclear whether they were associated with the claims folder prior to the clinician rendering her January 2013 opinion or whether these records were overlooked by the clinician, as her opinion indicates that the available treatment records dated back only to 2009.  In any event, a review of these records shows that the Veteran presented with complaints of diarrhea and abdominal pain in December 2005.  

Accordingly, because these records contain information relevant to the Veteran's claim of service connection for IBS and because they were not considered by the clinician who provided the 2013 nexus opinion, the Board finds it necessary to again remand the matter to seek an addendum opinion from the clinician regarding the likelihood that the Veteran has IBS that is attributable to service, which opinion must consider and address the information contained in the Veteran's treatment records from Balboa Hospital.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the VA clinician who examined the Veteran in October 2012 and provided the January 2013 nexus opinion and obtain from her an addendum to her examination and opinion reports that contains an opinion as to whether it is at least as likely as not that the Veteran has IBS that is attributable to service.  The clinician should consider and addresses the information contained in the Veteran's treatment records from Balboa Hospital, as well as the Veteran's lay statements regarding the onset and continuity of symptoms.  In this regard, the Board points out that the Veteran is competent to testify concerning demonstrable symptomatology, such as bowel complaints.

If the clinician opinion remains negative, the clinician must state why the Veteran's lay assertions regarding continuity of symptomatology do not support a finding that his IBS is attributable to service.

(If the October 2012 VA examiner is no longer available, the claims folder should be forwarded to another VA clinician to provide an opinion as to whether the Veteran has IBS that is attributable to military service, paying attention to the request above.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.  If the matter is referred to another clinician, that clinician should be reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by service is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  (By the time action is taken on this remand, the undersigned Veterans Law Judge who conducted the March 2012 hearing will have left the Board's employ.  If the benefit sought is not granted, the AOJ should send to the Veteran and his representative a letter to inform them that because the Veterans Law Judge who conducted the March 2012 hearing will not be available to decide the case, the Veteran is entitled to another hearing before a different Veterans Law Judge.  The Veteran should be asked to respond and indicate whether he desires another hearing, and the AOJ should undertake any necessary scheduling.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Appeals (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

